DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021, 09/29/2021 and 02/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akao (JP-2003121419-A) in view of Miyazaway (JP-2012032165-A).
Regarding claim 1, Akao teaches an electromagnetic property measuring device (see fig. 5 (10-12 and sample) see[0001] a method for measuring magnetic permeability of various materials), comprising: 
a magnetic conductive structure (see fig. 5 (10)), comprising a first side facing a sample to be tested (see fig. 5 (10 towards sample)) and a second side opposite to the first side (see fig. 5 (10) back side), wherein the first side has a magnetic gap (see fig. 5 (10 area between two forming magnetic path)); 
a coil, surrounding the magnetic conductive structure to generate a magnetic field with the magnetic conductive structure (see fig. 5 (coil 11) see [0008]); and 
a measuring unit (see (fig. 5 (coil 12 and 15) [0024])), disposed at the first side and located within a range of the magnetic field (see fig. 5 (coil 12 and 15) disposed on side).
Akao does not explicitly teach measuring scattering parameter.
However Miyazaway in a relevant art teaching a system to measure permeability of magnetic substance by exciting the material and measuring permeability coefficient using the probe teaches measuring scattering parameter (see [0017-0018] After that, the DC magnetic field is released, the transmission coefficient (S21) for the contribution of the magnetic film is measured, where the transmission coefficient is the scattering parameter of the magnetic film).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Miyazaway in Akao to gain the advantage of a magnetic permeability measuring apparatus that can greatly improve Miyazaway [0008]] 
    PNG
    media_image1.png
    400
    533
    media_image1.png
    Greyscale
.                                                          
Akao as modified teach the instant invention above:
Regarding claim 2, Akao as modified further teaches wherein the electromagnetic property measuring device is configured to move along a surface of the sample to be tested (see [0007] scanning a sample of a magnetic metal material continuously provided from a roll to a gap portion of the magnetic path while generating a magnetic flux from the reference coil).
Akao as modified teach the instant invention above:
Regarding claim 3, Akao as modified further teaches wherein the magnetic conductive structure comprises a plurality of magnetic conductive columns parallel to each other and connected to the first side and the second side, a first magnetic conductor connected to the magnetic conductive columns at the first side, and a second magnetic conductor connected to 
Akao as modified teach the instant invention above:
Regarding claim 4, Akao as modified further teaches wherein a current input to the coil is within a range from 0 ampere to 30 amperes ([0029] An alternating current having a frequency of 100 Hz was applied to the reference coil 11, and the current was about 1A).
 Akao as modified teach the instant invention above:
Regarding claim 10, Akao as modified further teaches wherein the coil comprises a single-core metal wire, a multi-core metal wire, a single-layer metal tube, or a multi-layer metal tube (see fig. 5, coil 11, 12).
Akao teach the instant invention above:
Regarding claim 11, Akao does not explicitly teach wherein the scattering parameter measuring unit comprises a conductive wire layer and a dielectric layer overlapping each other.
However Miyazaway in a relevant art teaching a system to measure permeability of magnetic substance by exciting the material and measuring permeability coefficient using the probe teaches wherein the scattering parameter measuring unit comprises a conductive wire layer and a dielectric layer overlapping each other (see [0009] a magnetic permeability measuring apparatus according to the present invention includes a structure in which a dielectric or an insulator is sandwiched between a conductor and a ground conductor).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Miyazaway in Akao to gain 
Akao teach the instant invention above:
Regarding claim 12, Akao does not explicitly teach wherein a conductive wire layer of the scattering parameter measuring unit close to the sample to be tested comprises a microstrip line or a coplanar waveguide.
However Miyazaway in a relevant art teaching a system to measure permeability of magnetic substance by exciting the material and measuring permeability coefficient using the probe teaches wherein a conductive wire layer of the scattering parameter measuring unit close to the sample to be tested comprises a microstrip line or a coplanar waveguide (see [0016] the arrangement of the probe and the magnetic thin film. The probe consists of two semi-rigid cave and meander-structured microstrip lines. The microstrip line was a Teflon).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Miyazaway in Akao to gain the advantage of a magnetic permeability measuring apparatus that can greatly improve productivity [Miyazaway [0008]].                                                          
Akao as modified teach the instant invention above:
Regarding claim 13, Akao as modified further teaches wherein a distance between the scattering parameter measuring unit and the first side is substantially equal to or less than 7.5 cm (see fig. 3 the entire length of unit 10 is 34mm and the box on the right side of unit 10 is 10mm, both lengths combined still under 7.5cm).

    PNG
    media_image2.png
    429
    353
    media_image2.png
    Greyscale

Akao teach the instant invention above:
Regarding claim 14-17, Akao does not explicitly teach an electromagnetic property measuring system, comprising: the electromagnetic property measuring device according to claim 1; an analyzing unit, coupled to the electromagnetic property measuring device to analyze electromagnetic properties of the sample to be tested; and a control unit, coupled to the electromagnetic property measuring device and the analyzing unit to control the electromagnetic property measuring device and the analyzing unit to measure the surface of the sample to be tested.
However Miyazaway in a relevant art teaching a system to measure permeability of magnetic substance by exciting the material and measuring permeability coefficient using the probe teaches an analyzing unit, coupled to the electromagnetic property measuring device to 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Miyazaway in Akao to gain the advantage of a magnetic permeability measuring apparatus that can greatly improve productivity [Miyazaway [0008]].                                                          


    PNG
    media_image3.png
    421
    603
    media_image3.png
    Greyscale

Akao as modified teach the instant invention above:
Regarding claim 18, Akao as modified further teaches wherein a method of moving the electromagnetic property measuring device comprises free movement or array scan movement on the surface of the sample to be tested (see [0007] scanning a sample of a magnetic metal material continuously provided from a roll to a gap portion of the magnetic path while generating a magnetic flux from the reference coil).
Akao as modified teach the instant invention above:
Regarding claim 19-20, Akao as modified further teaches wherein a method of placing the electromagnetic property measuring device on the first measuring point comprises indirect contact (see fig. 5, position of 10, as the testing is performed by generating and detecting magnetic flux using the gap portion the unit 10 can be away or in contact with sample see .

    PNG
    media_image4.png
    455
    492
    media_image4.png
    Greyscale

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akao (JP-2003121419-A) in view of Miyazaway (JP-2012032165-A) as applied to the rejection of claim 1 above and further in view of Gooch (U.S Patent 5153796).
Akao as modified teach the instant invention above:
Regarding claim 5, Akao as modified does not explicitly teach wherein when a magnetic permeability value of the sample to be tested is substantially equal to 1, a corresponding magnetic field intensity is a critical magnetic field intensity, and a magnetic field intensity 
However Gooch in a relevant art teaches an apparatus for coupling magnetic flux defining information between a first body of magnetic material and a second body of magnetic material having a magnetic flux path teaches a magnetic permeability value of the sample to be tested is substantially equal to 1, a corresponding magnetic field intensity is a critical magnetic field intensity, and a magnetic field intensity generated by the coil and the magnetic conductive structure is substantially within a range from 0 to the critical magnetic field intensity (see col 17, lines 28-42, a relatively high permeability m, greater than 400, is obtained at a flux density B below B1=4000 Gauss, which high permeability is sufficient for desired flux coupling operation. The saturation flux density of that material is approximately B2=6000 Gauss, corresponding to a permeability below 100)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Gooch in Akao as modified to gain the advantage of a high medium speed for reproducing high frequency signals with good quality resolution [Gooch [col. 2 lines 60-65]].                                                         
Akao as modified teach the instant invention above:
Regarding claim 6, Akao as modified does not explicitly wherein a distance of the magnetic gap is substantially within a range from 0.1 mm to 12 mm.
However Gooch in a relevant art teaches an apparatus for coupling magnetic flux defining information between a first body of magnetic material and a second body of magnetic material having a magnetic flux path teaches , wherein a distance of the magnetic gap is 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Gooch in Akao as modified to gain the advantage of a high medium speed for reproducing high frequency signals with good quality resolution [Gooch [col. 2 lines 60-65]].                                                         
Akao as modified teach the instant invention above:
Regarding claims 7-9, Akao as modified does not explicitly wherein a material of the bracket is a non-magnetic conductive material.
However Gooch in a relevant art teaches an apparatus for coupling magnetic flux defining information between a first body of magnetic material and a second body of magnetic material having a magnetic flux path teaches wherein a material of the bracket is a non-magnetic conductive material (see col 18, lines 40-45, teaches a non magnetic holder to hold the structure, which can be utilized in as needed position)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Gooch in Akao as modified to 

Examiner Notes
3. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamberger (U.S. Publication 20130049751) discloses detecting a magnetic characteristic variable in particular the magnetic field strength in a section of a core permeated by a magnetic flux.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858